DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 11/12/2021.
Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments filed on 11/12/2021 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (USPN 4,788,515) in view of Heinz (USPN 6,346,924) and Drach (USPN 5,798,675).
Consider claim 1, Wong discloses a tilt adapter (see figures 1-3) comprising: 
a first member coupled to a first phase shifter (see col. 4 line 49 to col. 5 line 31: a first phase-shifting apparatus); 
a second member coupled to a second phase shifter (see col. 4 line 49 to col. 5 line 31: a second phase-shifting apparatus); 
(see col. 4 line 49 to col. 5 line 31: mechanical means for connecting the first and second member means together for simultaneous movement so that changes in phase shifts in the first and second signals passing through the first and second portions are substantially equal but opposite one another. The mechanical means may include a see-saw linkage, i.e. a cross linkage member, structure having a lever pilotable about a first axis and having first and second sections on opposite sides of the first axis).
Wong does not specifically disclose a third member coupled to a third phase shifter, wherein the third member is configured to move in response to movement of the cross linkage member.
Heinz, in view of the teachings of Wong, discloses a third member coupled to a third phase shifter, wherein the third member is configured to move in response to movement of the cross linkage member (see claims 1-5: “movement of the second translator causes simultaneous movement of a first portion of a third phase shifter of the plurality of phase shifters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wong and combine it with the noted teachings of Heinz. The motivation to combine these references is to provide an antenna control system for varying the beam tilt of one or more antenna (see col. 1 lines 9-13 of Heinz).
Wong in view of Heinz do not specifically disclose a cross linkage member configured to move in response to movement of the first member and in response to movement of the second member.
Drach teaches a cross linkage member configured to move in response to movement of the first member and in response to movement of the second member (see abstract, figure 2 (reproduced below for convenience), and claim 1, wherein disclosed is a cross linkage member that moves in response to movement of first and second members).

    PNG
    media_image1.png
    330
    633
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wong in view of Heinz and combine it with the noted teachings of Drach. The motivation to combine these references is to provide electrically down-tilting radiation patterns associated with a broadcast antenna (see col. 1 lines 6-10 of Drach).


Heinz, in view of the teachings of Wong, discloses a rack coupled to the cross linkage member, wherein the third member is configured to move in response to movement of the rack (see claims 1-5: “movement of the second translator causes simultaneous movement of a first portion of a third phase shifter of the plurality of phase shifters”; see col. 2 lines 54-65: a gear wheel drives a rack connected to a first portion of the first phase shifter, arranged so that rotation of the first gear wheel causes the first portion of the first phase shifter to move relative to the second portion of the first phase shifter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wong and combine it with the noted teachings of Heinz. The motivation to combine these references is to provide an antenna control system for varying the beam tilt of one or more antenna (see col. 1 lines 9-13 of Heinz).

Consider claim 8, Wong does not specifically disclose that the third member is further coupled to a fourth phase shifter.
Heinz, in view of the teachings of Wong, discloses that the third member is further coupled to a fourth phase shifter (see claim 1: a plurality of phase shifters mounted on the backside of the back panel and connected to the plurality of radiating elements).
(see col. 1 lines 9-13 of Heinz).

Consider claim 16, Wong discloses a tilt adapter (see figures 1-3) comprising: 
a first member coupled to a first phase shifter (see col. 4 line 49 to col. 5 line 31: a first phase-shifting apparatus); 
a second member coupled to a second phase shifter (see col. 4 line 49 to col. 5 line 31: a second phase-shifting apparatus); 
a cross linkage member configured to move in response to movement of the first member or the second member (see col. 4 line 49 to col. 5 line 31: mechanical means for connecting the first and second member means together for simultaneous movement so that changes in phase shifts in the first and second signals passing through the first and second portions are substantially equal but opposite one another. The mechanical means may include a see-saw linkage, i.e. a cross linkage member, structure having a lever pilotable about a first axis and having first and second sections on opposite sides of the first axis).
Wong does not specifically disclose a third member coupled to a third phase shifter, wherein the third member is configured to move in response to the rotation of the cross linkage member.
(see claims 1-5: “movement of the second translator causes simultaneous movement of a first portion of a third phase shifter of the plurality of phase shifters”; see col. 2 lines 54-65: a gear wheel drives a rack connected to a first portion of the first phase shifter, arranged so that rotation of the first gear wheel causes the first portion of the first phase shifter to move relative to the second portion of the first phase shifter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wong and combine it with the noted teachings of Heinz. The motivation to combine these references is to provide an antenna control system for varying the beam tilt of one or more antenna (see col. 1 lines 9-13 of Heinz).
Wong in view of Heinz do not specifically disclose a cross linkage member configured to move in response to movement of the first member and in response to movement of the second member.
Drach teaches a cross linkage member configured to move in response to movement of the first member and in response to movement of the second member (see abstract, figure 2 (reproduced below for convenience), and claim 1, wherein disclosed is a cross linkage member that moves in response to movement of first and second members).

    PNG
    media_image1.png
    330
    633
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wong in view of Heinz and combine it with the noted teachings of Drach. The motivation to combine these references is to provide electrically down-tilting radiation patterns associated with a broadcast antenna (see col. 1 lines 6-10 of Drach).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (USPN 4,788,515) in view of Heinz (USPN 6,346,924), Drach (USPN 5,798,675), and Voyce (USPN 7,312,751).
 	Consider claim 6, Wong in view of Heinz and Drach do not specifically disclose that the first and second phase shifters are independently adjustable.
Voyc teaches that at least one first and second phase shifters are independently adjustable (see claim 9: each of the first and second phase shifters is adapted to independent adjust its associated phase amounts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wong and combine it with the noted teachings of Voyc. The motivation to combine these references is to provide a (see col. 2 lines 1-11 of Voyce).

Allowable Subject Matter
Claims 12-15 are allowed over the prior art.   	The closest prior art consists of Wong (USPN 4,788,515) in view of Heinz (USPN 6,346,924). Specifically, see col. 4 line 49 to col. 5 line 31 of Wong and claims 1-5 and col. 2 lines 54-65 of Heinz. 	However, Wong in view of Heinz and Drach do not specifically disclose the features of claims 12-15 that recite a tilt adapter comprising: a first member coupled to a first phase shifter; a second member coupled to a second phase shifter; a cross linkage member operatively engaged to both the first and second members and configured to move in response to movement of the first member or the second member; a third member coupled to a third phase shifter, wherein the third member is configured to move in response of the cross linkage member, wherein the first phase shifter is configured to provide a first contribution on a first tilt associated with operation of a first radio frequency ("RF") band, and wherein the second phase shifter is configured to provide a second contribution on a second tilt associated with operation of a second RF band, and wherein the first and second contributions are independent of each other. 	As such, claims 12-15 are allowed over the prior art.
Claims 3-5, 7, 9-11, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412